SWAN, Circuit Judge
(concurring in result).
I concur in the result because I believe the plaintiff should be given an opportunity to amend the complaint, even though no request to amend was made. Since federal jurisdiction exists only by reason of diversity of citizenship, the elements of fraud are to be determined by state law. 2 Moore Federal Practice, Par. 9.03. Reno v. Bull, 226 N.Y. 546, 124 N.E. 144, sets out five elements which must be alleged and proved. Merely conclusionary allegations of fraud will not suffice. I think amendment is necessary before the case goes, to trial.